MEMORANDUM **
Cristobal Barraza-Gareia seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of *661discretion the denial of a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in concluding that it properly construed his first motion as a motion to reopen and in denying Barraza-Garcia’s second motion to reopen as numerically barred. See 8 C.F.R. § 1003.2(c)(2) (permitting one motion to reopen before BIA).
We lack jurisdiction to review the BIA’s March 22, 2005 order denying BarrazaGarcia’s first motion to reopen because he failed to timely petition this court for review of that decision. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.